Case 19-30386-bjh13 Doc Filed 09/06/19   Entered 09/06/19 11:37:19   Page 1 of 4
Case 19-30386-bjh13 Doc Filed 09/06/19   Entered 09/06/19 11:37:19   Page 2 of 4
Case 19-30386-bjh13 Doc Filed 09/06/19    Entered 09/06/19 11:37:19    Page 3 of 4

                               September 6, 2019




                                                        /s/ Claude Kamgna
                                                        Claude Kamgna
                                                        email:ckamgna@rascrane.com
Case 19-30386-bjh13 Doc Filed 09/06/19   Entered 09/06/19 11:37:19   Page 4 of 4
